PER CURIAM:
Thurston Paul Bell appeals from the district court’s orders: (1) denying his petition to quash a third-party record-keeper summons issued by the Internal Revenue Service, (2) ordering enforcement of the summons, (3) denying his motions to disqualify the district court judge, and (4) denying his motion for the court to invalidate a judgment of a district court in Pennsylvania. We have reviewed the record and the district court’s opinions and find no abuse of discretion and no clear error. Accordingly, we affirm for the reasons stated by the district court. Bell v. United States, 521 F.Supp.2d 456 (D.Md. 2007). We deny the United States’ motion for sanctions, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.